  Case 18-17339         Doc 32      Filed 10/15/18 Entered 10/15/18 09:08:41                Desc Main
                                      Document     Page 1 of 4


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

IN RE:                                                CASE NO. 18-17339

Kathleen Zofkie;                                      CHAPTER 13

Debtor(s).                                            JUDGE Donald R. Cassling

                                           NOTICE OF MOTION

        PLEASE TAKE NOTICE that on October 25, 2018 at 9:30 AM, or soon thereafter as counsel may
be heard, I shall appear before the Honorable Donald R. Cassling or any judge sitting in his/her stead, in
the courtroom usually occupied by him/her in Room 619 at 219 South Dearborn Street, Chicago, IL
60604, and move to present the attached motion.

                                                         /s/ Crystal V. Sava
                                                         Attorney for Creditor

NOTE: This law firm is deemed to be a debt collector.

                                        CERTIFICATE OF SERVICE

I hereby certify that on October 15, 2018 a true and correct copy of the foregoing NOTICE OF MOTION
was served:

Via the Court’s ECF system on these entities and individuals who are listed on the Court’s Electronic Mail
Notice List:

         Joshua Martin, Debtor’s Counsel
         Tom Vaughn, Trustee
         Patrick S Layng, U.S. Trustee

And by regular US Mail, postage pre-paid on:

         Kathleen Zofkie, 10421 S. Troy, Chicago, IL 60655
         Richard J. Zofkie, 10421 South Troy Avenue, Chicago, Illinois 60655

                                                          /s/ Veronica Gerardo
     Case 18-17339         Doc 32    Filed 10/15/18 Entered 10/15/18 09:08:41                Desc Main
                                       Document     Page 2 of 4


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

IN RE:                                                  CASE NO. 18-17339

Kathleen Zofkie;                                        CHAPTER 13

Debtor(s).                                              JUDGE Donald R. Cassling

         MOTION FOR RELIEF FROM AUTOMATIC STAY AND RELIEF FROM THE CO-DEBTOR STAY

         Now comes Wells Fargo Bank, National Association, not in its individual or banking capacity, but
solely as Indenture Trustee for Mortgage Lenders Network Home Equity Loan Trust, Series 1999-1,
secured creditor herein, by and through its attorneys, ANSELMO LINDBERG & ASSOCIATES LLC, and
moves for entry of the attached Order Granting Relief from the Automatic Stay and Relief from the Co-
Debtor Stay and in support thereof respectfully states as follows:


1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and the general orders of the Northern
         District of Illinois.


2.       Venue is fixed in this Court pursuant to 28 U.S.C. § 1409.


3.       This matter constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).


4.       The debtor filed a petition for relief under Chapter 13 on June 19, 2018. The Chapter 13 Plan
         was confirmed on August 23, 2018.


5.       Wells Fargo Bank, National Association, not in its individual or banking capacity, but solely as
         Indenture Trustee for Mortgage Lenders Network Home Equity Loan Trust, Series 1999-1 holds a
         mortgage secured by a lien on debtor's real estate commonly known as 10421 South Troy
         Avenue, Chicago, Illinois 60655.


6.       Richard J. Zofkie signed the Mortgage, Note, and Loan Modification as a co-obligor.
     Case 18-17339        Doc 32      Filed 10/15/18 Entered 10/15/18 09:08:41                 Desc Main
                                        Document     Page 3 of 4


7.        As of September 12, 2018 there is no equity in the property as the value is $94,000.00 (per
          Schedule A/B) and the total payoff amount is $41,175.75. There is also a second lien extant with
          a balance of $96,943.00 (per Schedule D). Debtor has a 50% interest in the subject property.


8.        As of September 12, 2018 the loan is past due for the July 1, 2018 to September 1, 2018
          payments in the amount of $443.05 each. The total default is $1,329.15, not including attorney
          fees and costs for bringing this motion.


9.        The failure of the debtor to make timely payments is cause for the automatic stay to be
          modified as to the movant pursuant to 11 U.S.C. § 362(d)(1).


10.       That Section 1301(c) of the Bankruptcy Code states: “On request of a party in interest and after
          notice and a hearing, the court shall grant relief from the stay, provided by subsection (a) of this
          section with respect to a creditor, to the extent that (2) the plan filed by the debtor proposes
          not to pay such a claim.”


11.       The movant requests the Court order that Rule 4001(a)(3) is not applicable


          NOTE: Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The
promissory note is either made payable to Creditor or has been duly indorsed. Creditor, directly or
through an agent, has possession of the promissory note. Creditor is the original mortgagee or
beneficiary or the assignee of the mortgage or deed of trust.


          The terms of the Debt Agreement were amended by a loan modification agreement entered
into by and between Wells Fargo Bank, N.A. and Debtor(s) dated August 31, 2010 (the “Loan
Modification Agreement”).


          WHEREFORE, Movant prays for an entry of the attached Order Granting Relief from the
Automatic Stay and Relief from the Co-Debtor Stay and for such further relief as this Court deems
proper.


                                                         Wells Fargo Bank, National Association, not in its
                                                         individual or banking capacity, but solely as
                                                         Indenture Trustee for Mortgage Lenders Network
  Case 18-17339               Doc 32        Filed 10/15/18 Entered 10/15/18 09:08:41        Desc Main
                                              Document     Page 4 of 4


                                                          Home Equity Loan Trust, Series 1999-1



                                                          /s/ Crystal V. Sava
Anselmo Lindberg & Associates
1771 W. Diehl Rd., Ste. 120
Naperville, IL 60563-4947
630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
bankruptcy@AnselmoLindberg.com
Firm File Number: B18070152


This law firm is deemed to be a debt collector.
